DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (US 2016/0039176 A1) in view of DeBergalis et al. (US 2006/0182981 A1) and Spain et al. (US 5,707,697 A).
	Weinberg et al. is directed to a composite sheet comprising, in order: a substrate (12), a matrix (14), and a cover sheet (16) (paragraph 0026 and Figure 1).  The substrate may be formed of one or more thermoplastics, such as polypropylene and polyethylene, and may also include an internal or external layer of a thermoset material, such as polyurethane (paragraph 0027).  The matrix comprises a woven or non-woven support component (24) and a thermoplastic component (26) applied over the support component (paragraph 0030 and Figure 6).  The thermoplastic component of the matrix may comprise an acrylic polymer (paragraph 0033).  A bonding agent may be used to bond the matrix to the substrate (paragraph 0038).  The cover sheet may be applied by lamination and may be made from a fluoropolymer, such as polytetrafluoroethylene (paragraph 0040).  The cover sheet may be permanently attached to the matrix with a bonding agent and may contain anti-microbial additives (paragraph 0043).  A backing layer (18) comprising an apertured fabric treated with a binder may be attached to the second face of the substrate to act as a mechanism for attaching the composite sheet to a structural material (Figure 1 and paragraph 0056).

	While Weinberg et al. teach forming the substrate from a mixture of polyethylene and polypropylene, the reference is silent regarding the type of polyethylene and the relative amounts of the polymers.  However, the teaching of polyethylene and polypropylene would suggest to one of ordinary skill in the art the use of any polyethylene - including linear polyethylenes - and any polypropylenes - including propylene homopolymers.  Moreover, in the absence of any showing of criticality or unexpected results, it would have required no more than routine experimentation and ordinary skill to determine workable concentrations for the polyethylene and polypropylene that would be expected to overlap the ranges recited in the claims since the layer of Weinberg et al. is used for the same purpose as that of the instant invention - i.e. a substrate for a laminate having an antibacterial outer layer.
	While Weinberg et al. suggests the use of a fluoropolymer with an additive, such as an antimicrobial agent (paragraph 0043), for forming the cover sheet, the reference does not require the cover layer to include at least 70 wt% of the fluoropolymer.
	DeBergalis et al. is directed to an antimicrobial fluoropolymer film (paragraph 0001).  The antimicrobial film comprises a fluoropolymer film that has been activated and coated with chitosan (paragraphs 0010-0011).  The fluoropolymer may be a blend of polyvinylidene fluoride 
	It would have been obvious to one of ordinary skill in the art to use the composition of DeBergalis et al. for the cover sheet of Weinberg et al. because the court have held the selection of a known material (e.g. the antimicrobial film of DeBergalis et al.) based on its suitability for its intended use (e.g. antimicrobial film) supported a prima facie obviousness determination.  See MPEP 2144.07.  The acrylic resin of DeBergalis et al. corresponds to the auxiliary polymer of the instant claims.
	Regarding claim 7, while Weinberg et al. are silent regarding the thickness of a fluoropolymer cover sheet, it would have required no more than routine experimentation and ordinary skill to determine a workable range for the thickness of the cover sheet.  In the absence of any criticality or unexpected results, one of ordinary skill in the art would expect this to overlap the range recited in claim 7 since the cover sheet serves the same purpose as the antibacterial layer of the instant claims - particularly in view of the teaching in Weinberg et al. that the cover sheet may have a thickness of two mil (paragraph 0042) which is about 50 m.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the rejection over Weinberg et al. in view of Jiang et al. has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Weinberg et al. in view of DeBergalis et al. and Spain et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787